Citation Nr: 1642317	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-11 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).

2.  Entitlement to increased evaluation for diplopia with decompensated esotropia and esophoria, rated as noncompensable prior to June 26, 2015, and as 30 percent disabling from that date, to include evaluation on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for TBI residuals and assigned a 10 percent rating effective from January 6, 2010.  The same rating decision continued a current noncompensable rating for the service-connected decompensated esophoria and esotropia with double vision of the bilateral eyes.

During the course of the appeal the RO granted an increased 30 percent rating for diplopia (formerly rated as decompensated esophoria and esotropia with double vision of the bilateral eyes) with a disability rating of 30 percent effective from June 26, 2015.  The Board has characterized the issue on the title sheet to comport with this development.

In December 2014, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In March 2015, the Board remanded both issues on appeal to the Agency of Original Jurisdiction for additional development, which has been accomplished in regard to the issue decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of evaluation for diplopia is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 6, 2010, the residuals of the Veteran's TBI have included impairments of memory, attention and executive function; of visual-spatial orientation; and of social interaction, each of which approximates a level of impairment of 1.  

2.  From January 6, 2010, the residuals of the Veteran's TBI have not included any demonstrated impairments of judgment, orientation, motor activity, communication or consciousness.

3.  From January 6, 2010, when separately compensated residuals of TBI (for headaches, eye disability and dizziness secondary to eye disability) are eliminated from consideration, the residuals of the Veteran's TBI have included three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or other close relationships.

4.  From January 6, 2010, the residuals of the Veteran's TBI have included neurobehavioral symptoms that occasionally interfere with workplace activity, social interaction or both, but do not preclude them.


CONCLUSION OF LAW

The requirements for an initial rating higher than 10 percent for residuals of TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8045 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The Veteran's service treatment records (STRs) are not available and are presumed to have been destroyed while in government custody.  See April 2012 RO memorandum Formal Finding on the Unavailability of Service Treatment Records.  However, STRs are not relevant to the increased-rating claims on appeal, so the absence of those records is not prejudicial to the Veteran's claim.  The file contains service post-service treatment records relating to the severity of the Veteran's TBI disability during the period under appellate review; the Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the Board, during which he provided additional argument in support of his appeal.

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran a VA medical examination, which was performed in June 2015.  The other development action requested by the Board has also been accomplished.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating claim for TBI residuals decided herein.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue of evaluation of TBI residuals.  

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The residual symptoms of the Veteran's TBI have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  DC 8045 states there are three main types of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying forms after TBI), emotional/behavioral and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" 

Emotional/behavioral dysfunction associated with a TBI is rated under 38 C.F.R. § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosed mental disorder; when there is no diagnosed mental disorder, evaluate emotional/behavioral symptoms under the criteria entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction associated with a TBI based on the following list is evaluated under an appropriate DC: motor and speech dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell or taste; seizures; gait, coordination and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and, endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on evaluation, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for purposes of combining with other disability evaluations. 

The Board notes at this point that the Veteran has headaches residual to TBI that are rated at 50 percent under DC 8100, vision problems related to TBI that are rated at 30 percent under DC 6090-6065 and a scar rated as noncompensable under DC 7804.  He does not otherwise have any separately rated physical/neurological or mental disorders associated with the TBI.  

The "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total."  However, not every facet has every level of disability.  The Consciousness facet, for example, does not provide for an impairment level other than "total" because any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest rating for any facet. 

Note (1) to the Table states there may be an overlap of manifestations or conditions evaluated under the table titled "Evaluation of Cognitive Impairment and other Residuals of TBI not otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2) to the Table states that symptoms listed at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.
 
Note (3) to the Table states the "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent daily living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) to the Table states the terms "mild," moderate" and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5) to the Table pertains to veterans whose residuals of TBI was rated under a version of the rating schedule that was in effect prior to October 2008, and is not relevant to the claim on appeal.

The rating criteria for the Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified table are as follows.

For the facet "memory, attention, concentration, executive functions," an impairment level of 0 is assigned for no complaints of impairment of memory, attention, concentration or executive functions.  An impairment  level of 1 is assigned for a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  An impairment level of 2 is assigned for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions.  An impairment level of 3 is assigned for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A total level of impairment is assigned for objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

For the facet "judgment," an impairment level of 0 is assigned for normal judgment. An impairment level of 1 is assigned for mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  An impairment level of 2 is assigned for moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand and weigh the alternatives, understand the consequences of choices and make a reasonable decision, although has little difficulty with simple decisions.  An impairment level of 3 is assigned for moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  A total level of impairment is assigned for severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  

For the facet "social interaction," an impairment level 0 is assigned when social interaction is entirely appropriate.  An impairment level of 1 is assigned with social interaction is occasionally inappropriate.  An impairment level of 2 is assigned when social interaction is frequently inappropriate.  An impairment level of 3 is assigned when social interaction is inappropriate most or all of the time.

For the facet "orientation," an impairment level of 0 is assigned when the subject is always oriented to person, time, place and situation.  An impairment level of 1 is assigned when the subject is occasionally disoriented to one of the four aspects of orientation (person, time, place or situation).  An impairment level of 2 is assigned when the subject is occasionally disoriented to two of the four aspects of orientation.  An impairment level of 3 is assigned when the subject is often disoriented to two of more of the four aspects of orientation.   

For the facet "motor activity (with intact motor and sensory system)," an impairment level of 0 is assigned when motor activity is normal.  An impairment level of 1 is assigned when motor activity is normal most of the time but slowed at times due to apraxia (inability to perform previously learned motor activities despite normal motor function).  An impairment level of 2 is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  An impairment level of 3 is assigned for motor activity moderately decreased due to apraxia.  A total level of impairment is assigned for motor activity severely decreased due to apraxia.

For the facet "visual spatial orientation" an impairment level of 0 is assigned for normal visual spatial orientation.  An impairment level of 1 is assigned for mild impairment.  Occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions, is able to use assistive devices such as GPS (global positioning system).  An impairment level of 2 is assigned for moderate impairment.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions and judging distance.  Has difficulty using assistive devices such as GPS.  An impairment level of 3 is assigned for moderately severe impairment.  Get lost even in familiar surroundings, unable to use assistive devices such as GPS.  A total level of impairment is assigned for severe impairment.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects or find the way from one room to another in a familiar environment.    

For the facet "subjective symptoms," an impairment level of 0 is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or, other close relationships.  Examples are mild or occasional headaches, mild anxiety.  An impairment level of 1 is assigned for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or, other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  An impairment level of 2 is assigned for three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

For the facet "neurobehavioral effects," an impairment level of 0 is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, and lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  An impairment level of 1 is assigned for one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them.  An impairment level of 2 is assigned for one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  An impairment level of 3 is assigned for one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

For the facet "communication," an impairment level of 0 is assigned when the subject is able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  An impairment level of 1 is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired.  Can communicate complex ideas.   An impairment level of 2 is assigned for inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, or written language, or both, more than occasionally but less than half the time.  Can generally communicate complex ideas.  An impairment level of 3 is assigned for inability to communicate either by spoken language, written language, or both, at least half the time but not all of the time, or to comprehend spoken language, or written language, or both, at least half the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.  A total level of impairment is assigned for complete inability to communicate with by spoken language, written language, or both, or to comprehend spoken language, or written language, or both.   Unable to communicate basic needs. 

For the facet "consciousness," a total level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
 
The period under review begins January 6, 2010, the date service connection became effective.

The Veteran was examined in January 2010 by Dr. R. M., a neurologist.  The Veteran's primary complaint was fluctuating vision and headaches.  Examination in relevant part showed the Veteran to be alert and fully oriented.  Motor strength and gait were normal.  The cranial nerves were grossly normal.  Speech was fluent, without dysarthria.  Naming, repetition and comprehension were adequate.  The report is silent in regard to the other facets cited in criteria of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The Veteran presented to the VA outpatient clinic in August 2010 for primary care initial evaluation.  The Veteran complained of headaches and vision problems since a vehicle accident in service; he denied vertigo, syncope, dizziness or speech difficulties.  Examination showed the Veteran to be oriented times three, with no focal neurological deficit.  The clinical assessment was headaches and eye pain.

The Veteran had magnetic resonance imaging (MRI) of the brain at Memorial Hermann Hospital in January 2010.  The study was unremarkable (chronic small vessel ischemia, otherwise unremarkable pre- and post-contrast MRI of the brain without mass, stroke or acute hemorrhage).
  
The Veteran was examined at Conroe-Woodlands Eye Clinic in December 2009 and August 2010.  Neuro/psych evaluation on both occasions showed him to be oriented times three (person, place and time; orientation to situation was not recorded) and his mood to be within normal limits, without indication of anxiety, depression, agitation or other abnormalities.  The reports are silent in regard to cognition or the other facets cited in rating criteria and are also silent in regard to any current cranial  nerve dysfunction, mental disorder of physical/neurological dysfunction other that headaches and fluctuating vision.

The Veteran presented to the VA neurology clinic in February 2011 complaining of headaches and fluctuating vision; he was also concerned about having fallen on the stairs three times in the past month.  The Veteran denied previous falls and denied loss of consciousness or chest palpitations prior to the falls.  Examination showed the Veteran to be alert and oriented times three.  Speech was fluid and coherent.  Cranial nerves examination, motor strength examination, sensation, gait and reflexes were all normal.  The clinician noted examination to have been nonfocal and referred the Veteran for MRI.

The Veteran had VA MRI of the brain in March 2011 due to reported worsening headaches and falls.  The impression was scattered foci of T2 prolongation in the periventricular regions and subcortical white matter which were nonspecific and likely representative of mild chronic ischemic changes.  No acute abnormality was seen in the brain.

The Veteran presented to Dr. Ashley Chin in August 2011 complaining of right eye pain and headaches.  He also complained of instability of gait and inability to walk a straight line, with a sensation of drifting to the right.  Examination showed the Veteran to be alert and oriented times three.  Motor strength, reflexes and coordination were normal.  However, the Veteran had difficulty with tandem walking and was observed to sway to the right.  The Veteran denied any anxiety or depression and also denied any disorientation of changes in speech.  Dr. Chin's relevant assessment was headache, other specified visual disturbances and other nonspecific neurological finding (abnormal neurological examination).
 
The Veteran was examined in August 2011 by Dr. Sushma Yalimanchili, a neuro-ophthalmologist.  The Veteran's primary complaints were headaches, eye pain and fatigue, blurred vision, double vision, reduced peripheral vision and radiating neck and shoulder pain.  The Veteran also reported equilibrium problems when going down stairs, which had been increasing recently.  Dr. Yalimanchili performed a detailed examination of the Veteran's eyes but deferred neurological evaluation to Dr. Howard Derman, a neurologist.

The Veteran was examined in September 2011 by Dr. Derman.  The Veteran's primary complaint was headaches, which could be quite disabling; he did not mention equilibrium problems.  In relevant part, examination showed the Veteran to be alert and oriented times three.  General information was adequate and no evidence of language dysfunction was noted.  Motor and sensory examination was normal, cerebellar examination was normal and gait was normal.  The cranial nerves were grossly normal.  Dr. Derman stated that at the present time the Veteran's neurological examination was normal, but he believed the Veteran to have a component of occipital neuralgia that was causing his headaches.  

In December 2011, the Veteran presented to the VA otolaryngology clinic complaining of balance problems and associated dizziness.  Dizziness was associated with changes of head position and was fleeting in nature, lasting seconds. There was no associated nausea, and the Veteran's primary concern was his loss of balance.  The Veteran also complained of right eye pain not associated with any medical condition.  The clinical assessment was non-specific eye complaints with negative work-up by neurology and opthalmology, with complaints of balance problems likely disequilibrium secondary to aging.  VA thereupon placed a fee basis consultation order to a balance clinic for evaluation of vertigo (provisional diagnosis: vertigo of central origin) for the purpose of vestibular testing.  

The Veteran submitted letters to VA in January 2012 stating that for years he has suffered with headaches, vision changes and occasional inability to walk straight and keep his balance.  The Veteran stated he no longer feels it safe to carry his small grandchildren and has difficulty driving due to his vision problems. 

A VA Visual Impairment Services Outpatient Rehabilitation (VISORS) note in February 2012 shows continued complaint of headaches as well as more frequent falls.  The clinical impression was decompensating cranial nerve VI.

The Veteran presented to the VA neurology clinic in March 2012 complaining of worsening headaches and balance issues.   Clinical examination showed the Veteran to be alert and oriented times four, without deficit.  Speech was fluent and without perceptible deficit.   Cranial nerves were grossly normal.  Motor, sensory and reflexes were all normal.  Gait was not normal, as the Veteran reported being unable to walk a straight line since his accident.  The clinician noted recent vestibular testing had been normal.  The clinician recommended relaxation therapy and also recommended psychiatric evaluation.  

A VA otolaryngology note in April 2012 states the Veteran had recent electronystagmogram (ENG) at Methodist that was negative for vestibular pathology.  

The Veteran had a VA TBI examination in June 2012.  The Veteran complained of continued diplopia.  He complained of intermittent dizziness with gait incoordination and stumbling, although with rare falls and ability to walk unassisted.  He complained of difficulty with concentration, attention and short-term memory, stating he has to take notes and use reminders.  Finally, he complained of persistent headaches and vision difficulties.  The Veteran stated that he was currently retired but while he was working his TBI residuals had caused occupational impairment in that he was unable to function during severe headaches.

Examination showed the Veteran to have a level 1 impairment of facet "memory, concentration and executive functions" due to complaint of mild memory loss, attention, concentration or executive functions but without objective evidence on testing.  Judgment was normal, so impairment level 0 is appropriate for that facet.  Social interaction was routinely appropriate, so impairment level 0 is appropriate for that facet.  The Veteran was always oriented times four, so impairment level 0 is appropriate for facet "orientation."  Motor activity and visual spatial orientation were normal, so impairment level 0 is appropriate for those facets.   Subjective symptoms showed three or more symptoms (headaches, intermittent dizziness and intermittent blurred vision) that mildly interfered with work or instrumental activities of daily living, so impairment level of 1 is appropriate for that facet.  There were no neurobehavioral deficits, so impairment level of 0 is appropriate for that facet.  The Veteran was able to communicate by spoken and written language, so impairment level of 0 is appropriate for that facet.  Finally, consciousness was normal, so impairment level of 0 is appropriate for that facet.  The examination report is silent in regard to any impairment of gait, coordination or balance.  The only diagnosed residual of TBI was post-concussive disorder.

Also in June 2012 the Veteran presented to the VA neurology clinic for follow-up of chronic headaches associated with blurry vision and balance issues.  Examination showed the Veteran to be alert and oriented times three.  Cranial nerves III, IV and VI showed extraocular muscles intake (EOMI) but with convergence spasm and diplopia with side gaze and positive blepharism as well; other cranial nerves were intact.  Strength and sensation in the extremities was intact and gait was normal.  Brain scan was noted to show mild chronic ischemic changes but no acute abnormality.  The clinical impression was decompensated esotropia with occipital neuralgia, and headaches secondary to the above.

The file contains an April 2013 VA neurological initial interdisciplinary treatment plan note for treatment of dizziness and falls.   In the course thereof the Veteran had a VA mental health behavioral medicine consult due to concern that the Veteran's complaints represented possible conversion/somatoform disorder since all previous neurological evaluations over the last 50 years had failed to produce a definitive diagnosis.  The Veteran endorsed cognitive problems (difficulty remembering names and his medications) but denied psychiatric symptoms (depressive, psychotic, manic or PTSD symptoms).  Mental status evaluation (MSE) showed the Veteran to have normal speech and psychomotor activity; his judgment was good and cognition, attention and gait/neurological were all intact.  The examiner's diagnosis was mild cognitive impairment.  

The Veteran underwent VA neuropsychiatric testing in May 2013 due to unexplained visual symptoms that were believed by multiple medical providers to be either entirely or partly psychosomatic.  The examiner, a neuropsychologist, administered a battery of psychological tests and also noted the Veteran's history in detail.  The examiner stated that the Veteran's performance on auditory/verbal tests was normal, including memory, language and reasoning skills, but his performance varied on visually-based tasks.  Also, psychological testing revealed elevated somatic complaints with a psychological component and positive impression management.  In sum, results suggested intact cognitive functioning in addition to conversion disorder.  The examiner diagnosed conversion disorder and depression not otherwise specified (NOS).  

The Veteran presented to the VA neurology clinic in June 2014 for evaluation of episodic convergence spasms with bilateral monocular diplopia, headaches and ataxia since TBI in 1959.  The clinician noted the Veteran was admitted to neurology in April 2013 after exacerbation due to a recent fall, but hospital stay at that time was unremarkable and neurological examination at the time was stable.  Current neurological examination was grossly normal except during convergent spasms.  The clinical impression was convergence spasms and erratic ocular movements.  The clinician noted the Veteran has worsening imbalance during these spells, possibly related to previous TBI and the brain's inability to maintain the conjugate position of the eyes. 

The Veteran presented to the VA community-based outpatient clinic (CBOC) in July 2014 for initial evaluation on transferring service to that clinic.  The Veteran endorsed occasional headaches and dizziness but denied memory loss.  The Veteran was noted on examination to be oriented times three, with good judgment and insight.  Neurologic examination was not performed.

In his December 2014 hearing before the Board the Veteran testified that his memory (first facet of impairment) is "pretty decent most of the time" except when having headaches.  However, the Veteran's spouse testified that the Veteran has to make notes regarding chores, and he calls her to see if he actually did them because he cannot remember having done so.  No testimony was offered in regard to judgment, the second facet of impairment.  In regard to social interaction (third facet of impairment) both the Veteran and his spouse testified he has difficulty controlling his temper (actually more relevant to "neurobehavioral effects," the eighth facet of impairment).  In regard to orientation to person, time, place and situation (fourth facet of impairment) the Veteran and his spouse described the Veteran becoming lost while driving at night due to his vision problems.  No testimony was offered in regard to motor activity, the fifth facet of impairment.  In regard to visual and spatial orientation (sixth facet of impairment) the Veteran testified he is able to use a GPS; he generally gets lost more frequently now than he did in the past.  In regard to subjective symptoms (seventh facet of impairment) the Veteran and his spouse described impairments secondary to his headaches and visual problems; the Veteran's spouse also described the Veteran becoming dizzy and falling when he tries to descend stairs.  As noted above, the Veteran and his spouse testified the Veteran has difficulty controlling his temper, relevant to "neurobehavioral effects," the eighth facet of impairment.  No testimony was offered in regard to communication or consciousness, the ninth and tenth facets of impairment. 

The Veteran had a VA TBI examination in June 2015, performed by a physician who reviewed the electronic claims file as well as the Veteran's electronic VA treatment record.  The Veteran reported diplopia, intermittent dizziness and vertigo with gait incoordination, stumbling and occasional falls.  There was no reported change since examination in 2012 except that vertigo had not been reported at that time.  The Veteran stated he walks unassisted but occasionally uses a cane.  The Veteran endorsed difficulty with attention, concentration and short-term memory and having to take notes and use reminders in order to function optimally.  The Veteran complained of persistent headaches but admitted these had improved in terms of frequency and intensity since the examination in 2012 due to Botox treatment.  The Veteran complained of erectile dysfunction, which had been attributed by physicians to his TBI.  The Veteran also complained of difficulty in judgment and visual-spatial orientation that had not been reported during examination in 2012.  No other TBI symptoms were endorsed.     

Examination showed the Veteran to have a level 1 impairment of facet "memory, concentration and executive functions" due to complaint of mild memory loss, attention, concentration or executive functions but without objective evidence on testing.  Judgment is mildly impaired, so impairment level 1 is appropriate for that facet.  Social interaction is routinely appropriate, so impairment level 0 is appropriate for that facet.  The Veteran is always oriented times four, so impairment level 0 is appropriate for facet "orientation."  Motor activity is normal, so impairment level of 0 is appropriate for that facet. Visual-spatial orientation is mildly impaired, so impairment level 1 is appropriate for that facet.  Subjective symptoms showed three or more symptoms (headaches, intermittent dizziness, intermittent blurred vision and erectile dysfunction) that mildly interfere with work or instrumental activities of daily living, so impairment level of 1 is appropriate for that facet.  There are no neurobehavioral deficits, the Veteran is able to communicate by spoken and written language and consciousness is normal, so impairment level of 0 is appropriate for those facets.
  
The examiner diagnosed post-concussive disorder, dizziness with vertigo and erectile dysfunction.  However, the examiner also stated the Veteran's TBI resulted in the following neurological and physical residuals: visual impairment; gait, coordination and balance impairment; erectile dysfunction; headaches including migraines; dizziness/vertigo; and, mental disorder (including emotional, behavioral or cognitive).  The examiner recommended that a full neuropsychological evaluation be performed for accurate delineation of cognitive deficits and for assessment of neuropsychiatric symptoms, if any.  Also, questionnaires regarding eye, ear-nose-throat (ENT) and reproductive systems would have to be completed by the respective specialties.

The Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic in August 2015 for treatment of headaches and dizziness.  The Veteran voiced concerns about his current rating for TBI; the Veteran and his wife both stated they believed the Board had directed the Veteran should be afforded neuropsychological testing.  However, the clinician observed the Veteran had previously undergone VA neuropsychological evaluation that revealed intact cognition, conversion disorder and depression NOS.  The Veteran and his wife asked for documentation of the Veteran's unemployability, which they stated would provide a much-needed tax break, and the clinician suggested they address concerns regarding the most recent examination, and with the compensation and pension process, to the RO.  Examination showed normal gait without assistive devices; otherwise, neurological examination was not performed.       

The Veteran presented to the VA CBOC in August 2015 complaining of longstanding "closet depression" that he was previously ashamed to admit.  Examination showed the Veteran to be alert and oriented times three, with good insight and judgment.  The Veteran denied memory loss symptoms.  The clinical assessment was depressive symptoms, stable; the Veteran was invited to seek treatment at the VA mental health clinic at his convenience.  

The Veteran had a VA mental health integrated assessment in September 2015 in which he expressed frustration that his providers believe his account of TBI in service but are unable to treat him very effectively.  MSE showed the Veteran to have unremarkable speech and psychomotor activity.  Cognition was grossly intact; judgment and insight were fair.  The Veteran endorsed depressive symptoms related to fear of going blind again and also to the feeling that his medical providers are unable to relieve his symptoms.  The examiner diagnosed unspecified depression and provisional major neurocognitive disorder based on history.

The Veteran returned to the VA mental health clinic in October 2015.  The Veteran stated he was not seeking treatment but rather seeking resolution of his compensation issue; he had never sought compensation for psychiatric symptoms before but wanted it now.  MSE showed the Veteran to be oriented times four. Speech was normal and psychomotor activity was unremarkable.  The clinical impression was unspecified depression and provisional major versus mild neurocognitive disorder by history.  The Veteran was referred to a Veterans Service Officer to assist him with his service connection issues.

The Veteran had a VA genitourinary examination in December 2015, performed by an examiner who reviewed the claims file.  The examiner stated an opinion that the Veteran does not have erectile dysfunction attributable to TBI.  The examiner noted as rationale that the Veteran reported having had a normal sex life into his 60s, which is not a pattern of erectile dysfunction related to a TBI incurred 50 years ago.  

The Veteran also had a VA ear diseases examination in December 2015, performed by an examiner who reviewed the claims file and noted a longstanding history of visual, balance and neurological problems secondary to the in-service TBI.  Manifestations thereof include ocular fixation problems and balance problems, although previous vestibular testing was essentially normal.  The Veteran described hearing impairment with vertigo and also tinnitus, both occurring more than once per week and lasting less than one hour.  Examination of the ear was normal, but the Veteran was observed to have unsteady gait and to have to hold onto the wall for balance; Romberg test was also positive for unsteadiness and the Dix-Hallpike test was positive for vertigo and nystagmus.  The Veteran was unable to perform the finger-too-nose limb coordination test because he could not focus on his finger.  The examiner stated the Veteran's inability to focus with secondary balance problems and headaches had caused a significant impact on his lifestyle.   However, the examiner stated the Veteran's vestibular symptoms are not shown to be directly related to TBI.  The examiner stated in support of his opinion that the Veteran had been evaluated extensively by VA and non-VA specialists for symptoms apparently related mainly to his ophthalmic etiology.  The symptoms do not appear to be of otologic or vestibular origin given his essentially normal vestibular testing in 2011.       

The Veteran presented to the VA neurology clinic in February 2016 for follow-up of his continuing dizzy spells.  The Veteran had recently consulted an ENT specialist and was advised his dizziness was not due to vestibular etiology.  The Veteran denied memory loss, depression/anxiety or slurred speech; he endorsed unsteady gait associated with dizziness.  Examination showed the Veteran to be oriented times three.  Memory (recent and remote) was intact, and speech (expressive and receptive) was normal.  Reasoning, digit span, insight, comprehension and abstraction were all intact.  Language was fluent.  Cranial nerves were normal.  Visual fields were grossly normal although horizontal and rotary nystagmus was noted.  Sensory and motor examinations were normal.  The Veteran was unable to heel- or toe-walk due to his double vision.  The clinical assessment was episodic convergence spasms/erratic eye movements with binocular monocular diplopia, headaches and dizziness since TBI in 1959, with continued dizziness due to double vision but no change in neurological evaluation since his last office visit.
The Veteran returned to the VA neurology clinic in March 2016 for follow-up of imbalance and convergence spasms, with 12-15 falls within the past six months.  Neurological examination, including gait, was essentially normal.  The clinician stated the Veteran has stable neurological examination except during convergent spasms.  The clinical impression was convergent spasms and erratic ocular movements and possible vestibular pathology, suspected TBI sequelae.  

The Veteran presented to the VA CBOC in June 2016 complaining of intermittent dizzy spells, which the clinician attributed to abnormal binocular eye movement.  The Veteran denied depression or anxiety.  Examination showed the Veteran to be alert and oriented times three; cranial nerves were normal.  The clinician's impression in relevant part was dizziness and giddiness, headache, strabismus and other disorders of ocular eye movement and depression.

The Veteran presented to the VA emergency room in July 2016 complaining of continued imbalance and falls.   Examination showed the Veteran to be alert and oriented times three, with cranial nerves intact and motor normal.  Romberg's test showed the Veteran was unable to stand with his eyes closed due to loss of balance. The clinical impression was chronic dizziness and falls due to benign paroxysmal positional vertigo (BPPV).

From the VA emergency room the Veteran was referred to the VA otolaryngology clinic in July 2016 for evaluation of his dizziness.  The Veteran reported having the sensation that objects would move to his right, and he would fall over to the left to catch himself.  Examination showed the Veteran to be alert and oriented times three.  The eyes had impaired extraocular movement (EOM) with horizontal nystagmus on lateral gaze.  The ears, nose and mouth were clear.  The clinical impression was severe vertigo, with possible contributions by both BPPV and diplopia resulting from EOM.  

On review of the evidence above, the Board finds the Veteran's residuals of TBI continue to most closely approximate the criteria for the currently-assigned 10 percent rating under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  It is important to note that the Veteran has other residuals of TBI (headaches and visual disability) that are separately compensated under other diagnostic codes, and the RO is currently adjudicating a claim for depression as secondary to TBI.

The Veteran is shown to have mild impairment of memory, concentration and executive functions.  In that regard, the Veteran and his spouse testified he has symptoms approximating mild memory loss, but the Veteran has consistently demonstrated normal memory on examination, so level of impairment 1 is warranted for that face.  No impairment of judgment is shown subjectively or objectively, so impairment level 0 is warranted for that facet.  There has been no impairment of social interaction noted on examination, but the Veteran and his spouse have credibly testified the Veteran exhibits occasionally inappropriate behavior, so impairment level 1 is warranted for that facet.  The Veteran is always oriented times three or four on examination, so impairment level 0 is appropriate f that facet.  Motor activity is normal, so impairment level of 0 is appropriate for that facet.  The Veteran and his spouse credibly report symptoms approximating mild impairment of visual-spatial orientation, so impairment level 1 is appropriate for that facet.  Subjective symptoms show three or more symptoms (primarily headaches, dizziness and blurred vision) that interfere with work or instrumental activities of daily living, but headaches, blurred vision and dizziness associated with diplopia are separately compensated, so concurrent evaluation for those symptoms under DC 8045 would constitute "pyramiding" and would not be appropriate.  The Veteran and his spouse describe irritability that occasionally interferes with social interaction but does not preclude such interaction, so impairment level of 1 is warranted for that facet.  There is no subjective or objective evidence of communication or consciousness, so impairment level of 0 is warranted for those facets.

The Veteran has reported significant problems related to dizziness, but his dizziness is shown to be related to the service-connected diplopia, which is currently on remand and is not for consideration under DC 8045.  The Veteran has also been identified as having depressive symptoms, but service connection for depression is currently being adjudicated by the RO; otherwise he is not shown to have cognitive dysfunction that warrants a higher level of impairment than 1 under the rating table.  
 
The Board has found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.  

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran and his spouse are considered to be competent to offer evidence of his observable symptoms.  The Veteran's spouse represents herself as being a physician, and accordingly is competent to provide a highly competent and credible account of the Veteran's symptoms (the Board notes at this point that VA treatment records refer to the Veteran's spouse as being a physical therapist, but the Board has no reason to question the sworn testimony of the Veteran and his spouse in regard to her professional qualifications).  However, even assigning complete competence and credibility to the statements of the Veteran and his spouse, their accounts do not establish that the Veteran's symptoms were of a severity approximating a higher level of disability under the appropriate rating criteria. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for TBI disability.  The manifestations of TBI are contemplated by the schedular criteria, which specifically consider occupational and social impairment as described by the Veteran.  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Finally, a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  The AOJ is currently developing and adjudicating a claim for TDIU based on all the Veteran's service-connected disabilities; action by the Board at this point could be potentially prejudicial to the Veteran's current claim.  Further, action by the Board on the question of TDIU would be premature until the claim for increased rating for diplopia, which is also on appeal and is being remanded to the AOJ herein, is returned to the Board for adjudication.

In sum, based on the evidence and analysis above the Board has found the requirements for an initial rating higher than 10 percent for residuals of TBI are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An initial evaluation in excess of 10 percent for residuals of TBI is denied.



REMAND

In March 2015 the Board remanded the issue of entitlement to increased evaluation for decompensated esotropia and esophoria to the AOJ for additional development.  The Board directed the AOJ to afford the Veteran a VA examination, which was done.  After completion of the examination the AOJ was directed to refer the issue to the Director of Compensation Service for extraschedular consideration, which was not done.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall, 11 Vet. App. 268, 271.

Accordingly, the case is REMANDED for the following action:

1.  Per the requirements of the Board's remand in March 2015, refer the Veteran's disability of diplopia (previously evaluated as decompensated esotropia and esophoria) to the Director of Compensation Service for consideration of assignment of an extraschedular evaluation.

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim for increased rating for diplopia, to include extraschedular evaluation.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable period in which to respond before the file is returned to the Board for additional appellate action.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


